DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-36 are rejected under 35 U.S.C. 102a(2) as being anticipated by Ozturk et al. ( US Pat.10,244,444).
In claims 31,33,35,36 Ozturk et al. discloses a UE comprising receiving circuitry configured to receive, from a base station, a radio resource control (RRC) message to 
processing circuitry configured to: determining that the RRC message indicates that the RLC entity is to be reestablished, reestablish the RLC entity and apply the
configuration for the reestablished RLC entity to perform the handover ( see fig.3; col.12; lines 44- col.13, line 7; the UE 115b determines the access reconfiguration to the target BS 105d is successful via receiving Uplink grant from the target BS 105d (see steps 330,332; col.12; lines 45-55; determines that the RLC entity is to be reestablished)); and reestablishes RLC configuration, PDCP configuration  for communications with the target BS 105d);
after determining that the RRC message does not indicate that the RLC entity is to be reestablished, not reestablish the RLC entity and apply the configuration for the non-reestablished RLC entity to perform the handover (see abstract, the UE 115b may refrain from re-establishing PDCP, MAC, RLC configurations (not re-establish RLC entity) until after a successful access procedure is performed with the target BS 105d. See further in col.12; lines 35-39; the UE 115b may purge the connection reconfiguration  message based on determining that the access procedure was unsuccessful (determine RLC entity is not to be re-established), and continue to receive data transmission from the source BS 105C at step 325 of Fig.3 (apply the configuration for the non-reestablished RLC entity to perform the handover)).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al. ( US Pub.2018/0098376; Apparatus and Method For Providing Multiconnection using Different Wireless Connection Technologies In Wireless Communication System).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413